Citation Nr: 1734517	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Epstein-Barr virus (EBV).

2.  Entitlement to service connection for nasopharyngeal carcinoma (NPC).

3.  Entitlement to service connection for dysphagia.

4.  Entitlement to service connection for dry mouth.

5.  Entitlement to service connection for immune homeostasis.

6.  Entitlement to service connection for neuropathy of the bilateral feet.

7.  Entitlement to increases in the "staged" (20 percent from May 23, 2011, through April 30, 2012; 10 percent from May 1, 2012, through January 11, 2016; and 60 percent from January 12, 2016) ratings assigned for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference Board hearing was held before the undersigned; a transcript is in the record.  In October 2015, the Board sought a medical advisory opinion from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's NPC.  A July 2016 Board decision denied service connection for EBV, NPC, dysphagia, dry mouth, and immune homeostasis and remanded the matters of service connection for bilateral foot neuropathy and seeking increased ratings for hearing loss to correct due process errors.  

The Veteran appealed the unfavorable portion of the July 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a March 2017 Joint Motion for Remand (JMR) by the parties.  A March 2017 Court Order remanded the matter for compliance with the JMR instructions.  

A March 2016 (interim) rating decision assigned an increased rating of 60 percent for hearing loss, from January 12, 2016.   

[The June 2016 Board decision characterized the hearing loss issue as stemming from a June 2010 rating decision.  Notably, at that time, the matter was remanded for additional development, and the Board did not adjudicate the matter or make any findings concerning the applicable appeal period.  On comprehensive review of the record, the Board has determined that the Veteran did not initiate an appeal of the June 2010 rating decision (by filing a notice of disagreement (NOD) or a statement that could be construed as an NOD).  On May 23, 2011, VA received correspondence from the Veteran, who asserted his belief that his hearing loss (for which service connection had already been granted) was caused by his NPC; he did not address the severity of such condition or allege worsening.  The RO construed this statement as a new claim for an increased rating.  (See August 2011 duty to assist letter.)  The Board notes that neither the May 2011 correspondence, nor any other correspondence received prior to June 29, 2011, contains any statement that may be construed as disagreeing with the rating assigned in the rating decision mailed to the Veteran on June 29, 2010.  Thus, the date of claim for the increased rating matter is May 23, 2011, and the rating decision addressing that claim was issued in October 2012.  The issue is been characterized accordingly.) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection issues are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  From May 23, 2011, through January 29, 2014, the Veteran's hearing acuity is not shown to have been worse than Level III in the right ear and Level XI in the left ear.

2.  From January 30, 2014, through January 11, 2016, the Veteran's hearing acuity is not shown to have been worse than Level V in the right ear and Level XI in the left ear.

3.  From January 12, 2016, the Veteran's hearing acuity is not shown to have been worse than Level VIII in the right ear and Level X in the left ear.


CONCLUSIONS OF LAW

A 20 percent rating for bilateral hearing loss is warranted throughout from May 23, 2011, through January 29, 2014; a 40 percent rating is warranted from January 30, 2014, through January 11, 2016; a 60 percent rating is warranted from January 12, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by a letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the hearing before the undersigned, the Veteran was advised of the criteria governing increased ratings, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in October 2011, May 2012, and February 2016.  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as it stands includes adequate competent evidence to decide the claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

As an SSOC was issued in December 2016, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance, Francisco v. Brown, 7 Vet. App. 55, 58 (1994), and the relevant temporal focus is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged" ratings may be assigned.  Id.   
Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average puretone thresholds.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86 ).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

As noted above, in a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings, and the "look back" period extends to one year prior to the filing of the claim for increased rating.  The Veteran filed his claim in May 2011.  However, the appeal period cannot extent prior to the date the last final rating decision issued.  Consequently the period for consideration is from June 30, 2010.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

On March 2010 VA audiological evaluation (three months prior to the appeal period beginning in June 2010), audiometry revealed that puretone thresholds were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
70
80
45
LEFT
80
95
90
90
88.75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 0 percent in the left.  The examiner noted that functional limitations included hearing difficulty and difficulty localizing sound that would have significant effects on occupational functioning and cause difficulty hearing or localizing warning/alerting sound in the environment, such as emergency vehicles.

On October 2011 VA (fee-basis) audiological evaluation, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
70
75
45
LEFT
85
100
100
95
95

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 0 percent in the left.  The examiner noted that functional limitations included having to ask people to repeat themselves and frustration due to impaired hearing and auditory comprehension.  

On May 2012 VA audiological evaluation, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
70
70
46
LEFT
5
100
95
95
74

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 20 percent in the left.  The examiner noted that functional limitations included communicating with others and understanding what is said. 

On January 30, 2014, audiology clinic evaluation (for VA treatment), audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35 
55
80
80
62.5
LEFT
95
110
105+
110+
105

Speech audiometry revealed speech recognition ability of 72 percent in the right ear; speech recognition could not be tested in the left.  The clinician noted that the Veteran's hearing loss had significantly worsened.  

At the June 2015 Board hearing, the Veteran's representative alerted the undersigned to the existence of the January 2014 VA audiology clinic record. 

On February 2016 VA audiological evaluation, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
80
85
71
LEFT
95
105+
105+
105+
103

Speech audiometry revealed speech recognition ability of 52 percent in the right ear; speech recognition could not be tested in the left.  The examiner noted that functional limitations included misunderstanding what is said and difficulty hearing others (asking for words to be repeated).  

Additional VA treatment records throughout the period on appeal document the Veteran's reports of continued (and increasing) difficulty hearing, worse on the left, but do not include audiometric findings.
March 2010 (prior to the period on appeal) audiometry found Level I hearing acuity in the right ear and Level XI in the left, warranting (under Table VII) a 10 percent rating under Code 6100.  The first indication in the record that the Veteran's hearing had worsened (since the June 2010 rating decision) was his May 2011 correspondence interpreted (by the AOJ) as a request for an increased rating; it is not factually ascertainable from the record that his hearing loss worsened prior to that date.  On October 2011 VA examination, the Veteran's hearing acuity was Level III in the right ear and Level XI in the left, warranting (under Table VII) a 20 percent rating under Code 6100.  (The Veteran's left ear puretone thresholds exhibited an exceptional pattern of hearing loss (under 38 C.F.R. § 4.86), but the Roman numeral designation under Table VI is higher than that under Table VIa.)  

The Veteran's hearing appeared to have improved on May 2012 VA examination, when his hearing acuity was Level II in the right ear and Level XI in the left, consistent with only a 10 percent rating.  However, subsequent audiological evaluations demonstrate progressive worsening from the October 2011 VA examination, suggesting that any improvement seen on May 2012 examination was not sustained and does not support a reduction below 20 percent at any point during the appeal period.

A January 30, 2014, VA audiology clinic record indicates that the Veteran's hearing acuity then was Level V in the right ear and Level XI in the left ear (under Table VIa because speech recognition could not be tested, see 38 C.F.R. § 4.85(c)), consistent with a 40 percent rating.  As the audiological testing done at that time included all necessary criteria for rating the Veteran's hearing loss disability, the Board finds it probative evidence that a 40 percent rating is warranted from that date.

On February 2016 VA examination, the Veteran's hearing acuity was Level VIII in the right ear and Level X in the left (under Table VIa because speech recognition could not be tested), warranting a 60 percent rating.  

In summary, the Board finds that the May 2012 VA examination does not demonstrate sustained improvement in hearing acuity.  Consequently, a 20 percent rating is warranted through January 29, 2014.  Audiometric findings on January 30, 2014, (in the course of VA treatment) warrant a 40 percent rating as of that date.  Findings on February 2016 VA audiometry support the 60 percent rating assigned from the date of that examination; however, as the AOJ has assigned a 60 percent rating from January 12, 2016, the Board will not disturb that favorable finding.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 336 (2017) (that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

"Staged" increased ratings of 20 percent (but no higher), throughout prior to January 30, 2014, and 40 percent (but no higher) from that date through January 11, 2016, are granted for bilateral hearing loss, subject to the regulations governing payment of monetary awards; a rating in excess of 60 percent from January 12, 2016, is denied.


REMAND

In the March 2017 JMR, the parties agreed that the January 2016 VHA expert opinion (regarding NPC) was inadequate.  The remaining service connection matters on appeal other than NPC are all claimed as secondary or antecedent to NPC, and are thus inextricably intertwined.  Consequently, remand of all service connection matters for an adequate medical opinion is required.

Also, it appears that the Veteran receives ongoing treatment for the conditions remaining at issue.  His most recent (VA) treatment records in the file are from July 2016.  As records of treatment since may contain pertinent information, and because VA treatment records are constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his EBV, NPC, dysphagia, dry mouth, immune homeostasis, and neuropathy of the bilateral feet, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development is completed, the AOJ should arrange for an examination of the Veteran by an ENT specialist to determine the nature and etiology of the disabilities remaining on appeal.  (If an ENT specialist is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to an ENT specialist for review and an opinion.)  If consultation with other specialists, e.g., infectious disease, is deemed necessary to respond to the questions posed, such should be arranged.  Based on a review of the entire record (to include this remand), the examiner should provide an opinion that responds to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran has (or has had) "immune homeostasis" that was incurred (became manifest/was acquired in) or aggravated (beyond the normal progression) by his active service, to include presumed exposure to Agent Orange?  In responding, the examiner must address the article "Immunotoxicological effects of Agent Orange exposure to the Vietnam War Korean veterans" submitted by the Veteran (as treatise evidence).

(b)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's EBV was incurred (became manifest/was acquired in) or aggravated (beyond the normal progression) by his active service?  In responding, the examiner must address: 
* An August 1969 STR noting coughing with blood;
* The Veteran's contention that he experienced cold or flu-like symptoms during service (but sought no treatment); and
* The Veteran's contention that he has an "Asian" strain of EBV that was (therefore) most likely contracted during Vietnam service.

(c)  Is the Veteran's NPC a respiratory cancer within the meaning of 38 C.F.R. § 3.309 (for presumptive service connection)?  In responding, the examiner must address the April 2008 decision (regarding another Veteran) submitted by the Veteran (as treatise evidence), and the expert opinion referenced therein.
 
(d)  If the answer to (c) is no, the examiner should identify the etiology for NPC considered more likely, and explain why that is so.  Specifically, was his NPC caused or aggravated by exposure to Agent Orange (on a direct basis), EBV, or (Agent Orange-related) immune homeostasis?  In the response the examiner should discuss the June 2015 opinion by the Veteran's treating physician, the findings in the January 2016 expert opinion, and the numerous treatise articles/evidence submitted by the Veteran.

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


